Exhibit 10.3

 

Execution Version

 

PARENT SUPPORT AGREEMENT

 

This PARENT SUPPORT AGREEMENT (this “Agreement”), dated as of October 21, 2018,
is made and entered into by and between GIP III Stetson II, L.P., a Delaware
limited partnership (“GIP”), and EnLink Midstream Partners, LP, a Delaware
limited partnership (the “Partnership”).  GIP and the Partnership are referred
to herein individually as a “Party” and collectively as the “Parties.”

 

R E C I T A L S

 

WHEREAS, concurrently with the execution of this Agreement, EnLink Midstream,
LLC, a Delaware limited liability company (“Parent”), EnLink Midstream Manager,
LLC, a Delaware limited liability company and the managing member of Parent (the
“Parent Managing Member”), NOLA Merger Sub, LLC, a Delaware limited liability
company and a wholly-owned subsidiary of Parent (“Merger Sub”), the Partnership,
and EnLink Midstream GP, LLC, a Delaware limited liability company and the
general partner of the Partnership (the “General Partner”), are entering into an
Agreement and Plan of Merger (the “Merger Agreement”), providing for, among
other things, the merger of Merger Sub with and into the Partnership, with the
Partnership as the sole surviving entity (the “Merger”);

 

WHEREAS, as of the date hereof, GIP is the owner of record of the number of
common units representing membership interests in Parent (“Common Units”), as
set forth next to GIP’s name on Exhibit A attached hereto (the “Existing
Units”);

 

WHEREAS, concurrently with the execution of this Agreement, GIP is executing and
delivering an irrevocable written consent in the form attached as Exhibit B to
the Merger Agreement (the “Parent Written Consent”) approving the Parent Unit
Issuance; and

 

WHEREAS, as an inducement to the willingness of the parties to the Merger
Agreement to enter into the Merger Agreement and to proceed with the
transactions contemplated by the Merger Agreement, including the Merger (the
“Transactions”), the Parties are entering into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants, and agreements contained in this Agreement and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, do hereby agree as
follows:

 

ARTICLE I
 DEFINITIONS

 

1.1                               Definitions.  For all purposes of and under
this Agreement, the following terms shall have the following respective
meanings:

 

(a)                                 “Business Day” means any day on which
commercial banks are generally open for business in Dallas, Texas or New York,
New York, other than a Saturday, a Sunday or a day observed as a holiday in
Dallas, Texas or New York, New York under the Laws of the State

 

--------------------------------------------------------------------------------



 

of Texas, the Laws of the State of New York, or the federal Laws of the United
States of America, as applicable.

 

(b)                                 “Covered Units” means (i) the Existing Units
of GIP and (ii) all additional Common Units of which GIP acquires sole or shared
voting power during the period from the date hereof through the Expiration Time.

 

(c)                                  “Expiration Time” means the earliest to
occur of: (i) such date and time as the Merger Agreement shall have been
terminated for any reason in accordance with its terms; (ii) the Merger
Effective Time; and (iii) the mutual written agreement of the Parties to
terminate this Agreement, provided that, in the case of the Partnership, such
written agreement is approved by the Partnership Conflicts Committee.

 

(d)                                 “Governmental Authority” means any federal,
state, tribal, provincial, municipal, foreign, or other government, governmental
court, department, commission, board, bureau, regulatory, or administrative
agency or instrumentality.

 

(e)                                  “Laws” means all statutes, regulations,
codes, tariffs, ordinances, decisions, administrative interpretations, writs,
injunctions, stipulations, statutory rules, orders, judgments, decrees, and
terms and conditions of any grant of approval, permission, authority, permit, or
license of any court, Governmental Authority, statutory body, or self-regulatory
authority (including the New York Stock Exchange).

 

(f)                                   “Merger Effective Time” means the
effective time of the consummation of the Merger under the Delaware Limited
Liability Company Act, as amended, and the Delaware Revised Uniform Limited
Partnership Act, as amended.

 

(g)                                  “Partnership Conflicts Committee” means the
Conflicts Committee of the Board of Directors of the General Partner.

 

(h)                                 “Parent Unit Issuance” shall have the
meaning given to such term in the Merger Agreement.

 

(i)                                     “Person” means an individual or entity,
including any partnership, corporation, association, trust, limited liability
company, joint venture, unincorporated organization, or other entity or
Governmental Authority.

 

(j)                                    “Proceeding” means any claim, action,
suit, proceeding, arbitration, mediation, investigation, or inquiry by or before
any Governmental Authority or otherwise.

 

(k)                                 “Proxy Designee” means a Person designated
by the Partnership Conflicts Committee by written notice to each of the Parties
hereto, which notice may simultaneously revoke the designation of any Person as
a Proxy Designee.

 

(l)                                     “Representatives” means, with respect to
any Person, such Person’s directors, officers, employees, counsel, accountants,
investment bankers, financial advisors, and other representatives.

 

2

--------------------------------------------------------------------------------



 

(m)                             “Transfer” means, directly or indirectly: (i) to
sell (including short sales), pledge, encumber, assign, grant an option with
respect to, transfer, or dispose of Covered Units or any interest in Covered
Units by any means, including by merger (including by conversion into securities
or other consideration), by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law, or otherwise or to undertake any
other action that results in (or could result in) a Person other than GIP owning
any of the Covered Units, either voluntarily or involuntarily; (ii) to grant any
proxy or power of attorney with respect to Covered Units other than pursuant to
this Agreement; or (iii) to enter into an agreement or commitment, whether or
not in writing, providing for the sale of, pledge of, encumbrance of, assignment
of, grant of an option with respect to, transfer of, or disposition of Covered
Units or any interest in Covered Units by any means, including by merger
(including by conversion into securities or other consideration), by tendering
into any tender or exchange offer, by testamentary disposition, by operation of
law, or otherwise.  For the avoidance of doubt, the term “Transfer” shall not
include any existing pledges or security interests issued by GIP in connection
with a bona fide loan, indenture, or other contract for indebtedness.

 

1.2                               Other Definitional and Interpretative
Provisions.

 

(a)                                 The division of this Agreement into
articles, sections, and other portions and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation hereof. Unless otherwise indicated, all references to an
“Article” or “Section” followed by a number or a letter refer to the specified
Article or Section of this Agreement. The terms “this Agreement,” “hereof,”
“herein,” and “hereunder” and similar expressions refer to this Agreement and
not to any particular Article, Section, or other portion hereof.  Unless
otherwise specifically indicated or the context otherwise requires, (i) all
references to “dollars” or “$” mean United States dollars, (ii) words importing
the singular shall include the plural and vice versa and words importing any
gender shall include all genders, and (iii) “include,” “includes,” and
“including” shall be deemed to be followed by the words “without limitation.”

 

(b)                                 In the event that any date on which any
action is required to be taken hereunder by any of the Parties that can only be
taken on a Business Day, but such date does not fall on a Business Day, such
action shall be required to be taken on the next succeeding day that is a
Business Day. Reference to any Party is also a reference to such Party’s
permitted successors and assigns. The Exhibits attached to this Agreement are
hereby incorporated by reference into this Agreement and form part hereof.
Unless otherwise indicated, all references to an “Exhibit” followed by a number
or a letter refer to the specified Exhibit to this Agreement. The Parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, it is the
intention of the Parties that this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Person by virtue of the authorship of any of the
provisions of this Agreement. In this Agreement, specific provisions shall
prevail over general provisions.  Further, prior drafts of this Agreement, or
the fact that any clauses have been added, deleted, or otherwise modified from
any prior drafts of this Agreement, shall not be used as an aid of construction
or otherwise constitute evidence of the intent of the parties; and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of such prior drafts.

 

3

--------------------------------------------------------------------------------



 

ARTICLE II
SUPPORT AGREEMENT

 

2.1                               Agreement to Vote Covered Units.

 

(a)                                 Prior to the Expiration Time, at any meeting
of the unitholders of Parent that is called and at which action is to be taken
with respect to the Parent Unit Issuance, and at every adjournment or
postponement thereof, and on every action or approval by written consent of
unitholders of Parent with respect to the approval of the Parent Unit Issuance,
GIP (solely in GIP’s capacity as a holder of Covered Units, and not in any other
capacity) shall, or shall cause the holder of record of the applicable Covered
Units or any applicable record date to, (i) appear at each such meeting and its
Covered Units to be counted as present thereat for purposes of calculating a
quorum; and (ii) (A) in the case of a meeting, vote (or cause to be voted), in
person or by proxy, all of GIP’s Covered Units, or (B) in the case of a proposed
action by consent in lieu of a meeting, duly deliver (or cause to be duly
delivered) promptly (and in any event within 48 hours after the receipt of the
proposed action by consent) a consent in respect of all GIP’s Covered Units, in
each case, in favor of (x) the adoption of the Parent Unit Issuance and (y) any
related matter that must be approved by unitholders of Parent in order for the
Transactions, including the Parent Unit Issuance, to be consummated in
accordance with the terms of the Merger Agreement.

 

(b)                                 From and after the date hereof until the
Expiration Time, GIP agrees not to vote any Covered Units in favor of, or
consent to, and will vote against and not consent to, the approval of any other
action, agreement, transaction, or proposal that is intended, would reasonably
be expected, or the result of which would reasonably be expected, to impede,
interfere with, delay, postpone, discourage, frustrate the purposes of, or
adversely affect any of the Transactions.

 

(c)                                  GIP represents and hereby confirms that is
has duly executed and delivered the Parent Written Consent as of the date
hereof.  GIP agrees that it shall not amend, modify, withdraw, terminate, or
revoke the Parent Written Consent; provided, that the foregoing shall not be
deemed to imply that the Parent Written Consent may be amended, modified,
withdrawn, terminated, or revoked following its execution by GIP.

 

2.2                               Voting Rights.  From and after the date hereof
until the Expiration Time, except with respect to Transfers permitted by
Section 4.1, GIP will continue to hold, and shall have the right to exercise,
all voting rights related to the Covered Units.

 

2.3                               Grant of Irrevocable Proxy.  FROM AND AFTER
THE DATE HEREOF UNTIL THE EXPIRATION TIME, GIP IRREVOCABLY AND UNCONDITIONALLY
APPOINTS MICHAEL J. GARBERDING AND ANY OTHER PROXY DESIGNEE (AS DEFINED ABOVE),
EACH OF THEM INDIVIDUALLY, AS GIP’S PROXY AND ATTORNEY-IN-FACT, WITH FULL POWER
OF SUBSTITUTION AND RESUBSTITUTION, TO VOTE AT ANY MEETING OF THE UNITHOLDERS OF
PARENT AT WHICH ANY OF THE MATTERS DESCRIBED IN SECTION 2.1 ARE TO BE CONSIDERED
OR EXECUTE WRITTEN CONSENTS WITH RESPECT TO ANY SUCH MATTERS, WITH RESPECT TO
GIP’S COVERED UNITS AS OF THE APPLICABLE RECORD DATE, IN EACH CASE SOLELY TO THE
EXTENT AND IN THE MANNER SPECIFIED IN SECTION 2.1.  THIS PROXY IS IRREVOCABLE
(UNTIL THE

 

4

--------------------------------------------------------------------------------



 

EXPIRATION TIME AND EXCEPT AS TO ANY PROXY DESIGNEE WHOSE DESIGNATION AS A PROXY
DESIGNEE IS REVOKED BY THE PARTNERSHIP CONFLICTS COMMITTEE) AND COUPLED WITH AN
INTEREST, AND GIP WILL TAKE SUCH FURTHER ACTION OR EXECUTE SUCH FURTHER
INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT OF THIS PROXY AND
HEREBY REVOKES ANY OTHER PROXY PREVIOUSLY GRANTED BY GIP WITH RESPECT TO ITS
COVERED UNITS (AND GIP HEREBY REPRESENTS TO PARENT THAT ANY SUCH OTHER PROXY IS
REVOCABLE).

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF GIP

 

GIP represents and warrants to the Partnership that:

 

3.1                               Organization.  GIP is an entity duly
organized, validly existing, and in good standing under the applicable Laws of
the State of Delaware.

 

3.2                               Authorization.  GIP has all requisite power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby.

 

3.3                               Due Execution and Delivery.  This Agreement
has been duly and validly executed and delivered by GIP and, assuming due
authorization, execution, and delivery hereof by the Partnership, constitutes a
legal, valid, and binding agreement of GIP, enforceable against GIP in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other similar laws affecting the enforcement of creditors’ rights
and remedies generally and by general principles of equity (whether applied in a
Proceeding at law or in equity).

 

3.4                               No Conflict or Default.  No notice to or
consent, approval, license, permit, order, or authorization of any Governmental
Authority or other Person is required to be obtained or made by GIP in
connection with the execution, delivery, and performance of this Agreement. 
None of the execution, delivery, or performance of this Agreement by GIP, the
consummation by GIP of the transactions contemplated hereby or compliance by GIP
with any of the provisions hereof will (with or without notice or lapse of time
or both) (a) result in a violation or breach of, or constitute a default (or
give rise to any third party right of termination, cancellation, modification,
acceleration, or entitlement) under, any of the terms, conditions, or provisions
of any contract, including any voting agreement, proxy arrangement, pledge
agreement, unitholders agreement, or voting trust, to which GIP is a party or by
which GIP or any of GIP’s properties or assets (including the Covered Units) may
be bound; (b) result in the creation of a lien on GIP’s assets or property
(including the Covered Units), except as created pursuant to this Agreement; or
(c) constitute a violation by GIP of any applicable Law, in each case, except
for such violations, breaches, or defaults that would not, individually or in
the aggregate, reasonably be expected to prevent or delay (i) the consummation
of the Merger, the other Transactions, and the transactions contemplated by this
Agreement and (ii) GIP from performing its obligations under this Agreement.

 

5

--------------------------------------------------------------------------------



 

3.5                               Ownership of Existing Units.  Except with
respect to Transfers permitted by Section 4.1, GIP is the owner of the Existing
Units as provided on Exhibit A attached hereto.  None of GIP’s Existing Units
are subject to any voting trust or other agreement or arrangement with respect
to the voting of such Existing Units, other than pursuant to this Agreement.

 

3.6                               No Litigation.  There is no Proceeding pending
or, to the knowledge of GIP, threatened against or affecting GIP, or GIP’s
assets or property, at law or in equity before or by any Governmental Authority
or any other Person that would reasonably be expected to impair the ability of
GIP to perform its obligations hereunder or consummate the transactions
contemplated hereby. GIP is not subject to any outstanding order, writ,
injunction, judgment, decree, or arbitration ruling, settlement, award, or other
finding that would reasonably be expected to impair the ability of GIP to
perform its obligations hereunder or consummate the transactions contemplated
hereby.

 

ARTICLE IV
COVENANTS

 

4.1                               Transfer Restrictions and Certain Other
Actions.  GIP agrees not to, from and after the date hereof until the Expiration
Time, cause or permit any Transfer of any Covered Units.  GIP agrees not to
deposit (or permit the deposit of) any Covered Units in a voting trust or grant
any proxy or enter into any voting agreement or similar agreement in
contravention of the obligations of GIP under this Agreement with respect to any
Covered Units.  This Section 4.1 shall not prohibit a Transfer of the Covered
Units by GIP to an affiliate thereof; provided, however, that such Transfer
shall be permitted only if, as a precondition to such Transfer, the Person
becoming the owner the Covered Units in any such Transfer agrees in a writing,
reasonably satisfactory in form and substance to the Partnership, to be bound by
all of the terms of this Agreement.

 

4.2                               Further Assurances.  The Partnership and GIP
will each execute and deliver, or cause to be executed and delivered, all
further documents and instruments and use their reasonable best efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable Law, to consummate and make
effective the transactions contemplated by this Agreement.

 

4.3                               No Inconsistent Agreements.  Except as
contemplated by this Agreement, GIP shall not (i) enter into at any time prior
to the Expiration Time, any voting agreement or voting trust with respect to any
Covered Units or (ii) grant at any time prior to the Expiration Time, a proxy or
power of attorney with respect to any Covered Units, in either case, which is
inconsistent with GIP’s obligations pursuant to this Agreement.

 

ARTICLE V
MISCELLANEOUS

 

5.1                               No Ownership Interest.  Nothing contained in
this Agreement shall be deemed to vest in the Partnership any direct or indirect
ownership or incidence of ownership of or with respect to the Covered Units
owned by GIP.  All rights, ownership, and economic benefits of and relating to
the Covered Units shall remain vested in, and belong to, GIP, and the
Partnership

 

6

--------------------------------------------------------------------------------



 

shall have no authority to manage, direct, restrict, regulate, govern, or
administer any of the policies or operations of GIP or exercise any power or
authority to direct GIP in the voting of any of the Covered Units owned by GIP,
except as otherwise provided herein.

 

5.2                               Publicity.  GIP consents to and authorizes
Parent and the Partnership to include and disclose in any registration
statement, proxy statement, or information statement that is filed with the
Securities and Exchange Commission (the “SEC”) in connection with the Merger,
and in such other schedules, certificates, applications, agreements, or
documents, to be filed with the SEC or otherwise publicly disclosed, as Parent
and the Partnership reasonably determine to be necessary or appropriate in
connection with the consummation of the Transactions, this Agreement, GIP’s
identity, the ownership of the Covered Units, and the nature of such GIP’s
commitments, arrangements, and understandings pursuant to this Agreement.

 

5.3                               Notices.  Any notice, request, instruction,
correspondence, or other document to be given hereunder by any Party to another
Party shall be in writing and delivered in person or by courier service
requiring acknowledgment of receipt of delivery or mailed by U.S. registered or
certified mail, postage prepaid and return receipt requested, or by facsimile,
as follows; provided, that copies to be delivered below shall not be required
for effective notice and shall not constitute notice:

 

If to GIP, addressed to:

 

GIP III Stetson II, L.P.

c/o Global Infrastructure Management, LLC

1345 Avenue of the Americas

New York, New York 10105

Attention: Associate General Counsel

Telephone: (212) 315-8159

Fax: (877) 601-6879

 

with copies (which shall not constitute notice) to:

 

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77019

Attention: William N. Finnegan IV

Debbie P. Yee

Telephone: (713) 546-5400

Fax: (713) 546-5401

 

If to the Partnership, addressed to:

 

c/o EnLink Midstream GP, LLC

EnLink Midstream Partners, LP

1722 Routh Street, Suite 1300

Dallas, Texas 75201

Attention: General Counsel

 

7

--------------------------------------------------------------------------------



 

Tel: (214) 953-9500
Fax: (214) 721-9299

 

with copies (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP
2100 McKinney Avenue, Suite 1100
Dallas, Texas 75201
Attention:  Doug Rayburn
Tel: (214) 698-3342
Fax: (214) 571-2948

 

Potter Anderson & Corroon LLP

1313 North Market Street, 6th Floor

Wilmington, Delaware 19801
Attention: Thomas A. Mullen
Tel: (302) 984-6204
Fax: (302) 658-1192

 

Notice given by personal delivery, courier service, or mail shall be effective
upon actual receipt.  Notice given by facsimile shall be effective upon written
confirmation of receipt by facsimile, e-mail or otherwise.  Any Party may change
any address to which notice is to be given to it by giving notice as provided
above of such change of address.

 

5.4                               Amendments.  This Agreement may be amended,
modified, or supplemented only by a written instrument executed and delivered by
the Parties.  The consent or approval of the Partnership for any purpose under
this Agreement shall require the prior approval or consent of the Partnership
Conflicts Committee.

 

5.5                               Waiver.  No failure or delay any Party in
exercising any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder.  No waiver of any
provision of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (regardless of whether similar), nor shall any such
waiver constitute a continuing waiver unless otherwise expressly provided. Any
agreement on the part of a Party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such Party,
provided that, in the case of the Partnership, such extension or waiver is
approved by the Partnership Conflicts Committee.

 

5.6                               Termination.  This Agreement shall terminate
and shall have no further force or effect as of the Expiration Time.

 

5.7                               Expenses.  Each Party shall be solely
responsible for all expenses incurred by it in connection with this Agreement
and the transactions contemplated hereby, and no Party shall be entitled to any
reimbursement for such expenses from any other Party.

 

8

--------------------------------------------------------------------------------


 

5.8                               Entire Agreement.  This Agreement and the
Exhibits hereto constitute the entire agreement of the Parties and supersede all
prior agreements and undertakings, both written and oral, among the Parties, or
any of them, with respect to the subject matter of this Agreement.

 

5.9                               Assignment.  Except for a Transfer permitted
under Section 4.1, neither this Agreement nor any of the rights, interests, or
obligations hereunder shall be assigned by the Parties, in whole or in part
(whether by operation of Law or otherwise), without the prior written consent of
the other Parties, and any attempted or purported assignment without such
consent shall be null and void.  Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
the Parties and their respective successors and assigns.

 

5.10                        Third Party Beneficiaries.  This Agreement shall be
binding upon and inure solely to the benefit of each Party and its permitted
successors and assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit, or remedy
of any nature whatsoever under or by reason of this Agreement.

 

5.11                        Governing Law and Venue; Consent to Jurisdiction.

 

(a)                                 This Agreement, and Proceedings of any kind
(whether at law, in equity, in contract, in tort, or otherwise) that may be
based upon, arise out of, or relate to this Agreement, or the negotiation,
execution, or performance of this Agreement (including any action, cause of
action, or claim of any kind based upon, arising out of, or related to any
representation or warranty made in, in connection with, or as an inducement to
this Agreement) shall be governed by and construed in accordance with the Laws
of the State of Delaware, including Laws of the State of Delaware relating to
applicable statutes of limitation, burdens of proof, and available remedies.

 

(b)                                 Each of the Parties irrevocably submits to
the exclusive jurisdiction of the Court of Chancery of the State of Delaware, or
in the event, but only in the event, that such court does not have jurisdiction
over such Proceeding, to the exclusive jurisdiction of the United States
District Court for the District of Delaware (or, in the event that such court
does not have jurisdiction over such Proceeding, to the exclusive jurisdiction
of the Superior Court of the State of Delaware) (collectively, the “Courts”),
for the purposes of any Proceeding arising out of or relating to this Agreement
or the Transactions (and agrees not to commence any Proceeding relating hereto
except in such Courts as provided herein). Each of the Parties further agrees
that service of any process, summons, notice, or document hand delivered or sent
in accordance with Section 5.3 to such Party’s address set forth in Section 5.3
will be effective service of process for any Proceeding in Delaware with respect
to any matters to which it has submitted to jurisdiction as set forth in the
immediately preceding sentence. Each of the Parties irrevocably and
unconditionally waives any objection to the laying of venue of any Proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby in the Courts, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such Proceeding
brought in any such court has been brought in an inconvenient forum. Anything to
the contrary in this Section 5.11(b) notwithstanding, each Party agrees that a
final judgment in any Proceeding properly brought in accordance with the terms
of this Agreement

 

9

--------------------------------------------------------------------------------



 

shall be conclusive and may be enforced by suit on the judgment in any
jurisdiction or in any other manner provided at law or in equity.

 

(c)                                  Each Party agrees that this Agreement
involves at least $100,000 and that this Agreement has been entered into in
express reliance upon 6 Del. C. § 2708.

 

(d)                                 WITH RESPECT TO ANY PROCEEDING IN WHICH ANY
CLAIM OR COUNTERCLAIM (WHETHER AT LAW, IN EQUITY, IN CONTRACT, IN TORT, OR
OTHERWISE) ASSERTED BASED UPON, ARISING FROM, OR RELATED TO THIS AGREEMENT, OR
THE COURSE OF DEALING OR RELATIONSHIP AMONG THE PARTIES TO THIS
AGREEMENT, INCLUDING THE NEGOTIATION, EXECUTION, AND PERFORMANCE OF THIS
AGREEMENT, NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE, SUCCESSOR, OR
REPRESENTATIVE OF ANY PARTY SHALL REQUEST A JURY TRIAL IN ANY SUCH PROCEEDING
NOR SEEK TO CONSOLIDATE ANY SUCH PROCEEDING WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING
WAIVER IN THE EVENT OF A PROCEEDING, (II) SUCH PARTY HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.11.

 

5.12                        Facsimiles; Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Signatures to this Agreement transmitted by facsimile transmission,
by electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.

 

5.13                        Severability.  Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable Laws, but if any provision or portion of this Agreement is held
to be invalid, illegal, or unenforceable in any respect under any applicable
Laws in any jurisdiction by any applicable Governmental Authority, (a) such
invalidity, illegality, or unenforceability shall not affect the validity,
legality, or enforceability of any other provision of this Agreement in such
jurisdiction or affect the validity, legality, or enforceability of any
provision in any other jurisdiction, (b) such provision shall be invalid,
illegal, or unenforceable only to the extent strictly required by such
Governmental Authority, (c) to the extent any such provision is deemed to be
invalid, illegal, or unenforceable, each Party agrees that it shall use its
commercially reasonable efforts to cause such Governmental Authority to modify
such provision so that such provision shall be valid, legal, and enforceable as
originally intended to the greatest extent possible, and (d) to the extent that
the Governmental Authority does not modify such provision, each of the Parties
agree that they shall endeavor in good faith to exercise or modify such
provision so that such provision shall be valid, legal, and enforceable as
originally intended to the greatest extent possible.

 

10

--------------------------------------------------------------------------------



 

5.14                        Specific Performance.  The Parties agree that
irreparable damage would occur and that the Parties would not have any adequate
remedy at law in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
it is accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, in each case, in accordance with
Section 5.11, this being in addition to any other remedy to which they are
entitled at law or in equity. Each of the Parties agrees that it will not oppose
the granting of an injunction, specific performance, and other equitable relief
as provided herein on the basis that (i) either Party has an adequate remedy at
law or (ii) an award of specific performance is not an appropriate remedy for
any reason at law or equity (it being understood that nothing in this sentence
shall prohibit the Parties from raising other defenses to a claim for specific
performance or other equitable relief under this Agreement). Each Party further
agrees that no Party shall be required to obtain, furnish, or post any bond or
similar instrument in connection with, or as a condition to, obtaining any
remedy referred to in this Section 5.14, and each Party irrevocably waives any
right it may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.

 

5.15                        Damages.  Anything to the contrary in this Agreement
notwithstanding, in no event shall a Party be liable hereunder for (a) any
remote, exemplary, or punitive damages or (b) any special, consequential,
incidental, or indirect damages or lost profits, except in the case of clause
(b), to the extent any such damages or lost profits would otherwise be
recoverable under applicable Law in an action for breach of contract.

 

[Signature page follows.]

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

 

ENLINK MIDSTREAM PARTNERS, LP

 

 

 

 

By:

EnLink Midstream GP, LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ Michael J. Garberding

 

Name:

Michael J. Garberding

 

Title:

President and Chief Executive Officer

 

[Signature Page to GIP Support Agreement]

 

--------------------------------------------------------------------------------



 

 

GIP III STETSON II, L.P.

 

 

 

 

By:

GIP III Stetson GP, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ William Brilliant

 

Name:

William Brilliant

 

Title:

Manager

 

[Signature Page to GIP Support Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Common Units Held by the Unitholders

 

GIP III Stetson II, L.P.:  115,495,669 Common Units

 

--------------------------------------------------------------------------------